Citation Nr: 1133048	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-09 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Osgood-Schlatter disease of the knees.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from June 1975 to May 1977.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a September 2005 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the appellant failed to report for his scheduled videoconference hearing before the undersigned Veteran's Law Judge (VLJ).  The VLJ accepted for the record a statement by the appellant's representative, wherein he requested that VA obtain a medical opinion to ascertain whether the new diagnosis for Osgood-Schlatter disease of the knees is related to service, citing 38 C.F.R. § 3.159.

In May 2010, the Board remanded the claim for additional development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2010, the Board remanded the claim for a VA examination as to whether the appellant has Osgood-Schlatter disease of either knee related to service, including the notation of Osgood-Schlatter disease shown in service.

The AMC/RO notified the appellant in May 2010 that he would be scheduled by the nearest VA medical facility for an examination in connection with his claim; that he should contact that facility as soon as possible if he is unable to keep the appointment; that his claim could be denied or considered on the evidence of record if he fails to report for examination without good cause; and that examples of good cause included illness or hospitalization, death of a family member, etc.

A June 2010 computer generated document indicates that the appellant had a VA compensation and pension examination scheduled for June 16, 2010, and that he failed to report to this examination.

In a letter dated June 28, 2010, the AMC/RO notified the appellant again that they had asked the nearest VA medical facility to schedule him for an examination in connection with his claim.  It was noted that they would inform him of the date, time and place of examination.  He was further informed that, if he could not keep the appointment or wanted it to be rescheduled, he should contact the medical facility on the appointment notice as soon as possible.   The AMC/RO also informed the appellant that, when a claimant, without good cause, fails to report for an examination or reexamination, "the claim shall be rated based on the evidence of record, or even denied."  The AMC/RO also gave examples of good cause.  A July 2010 computer generated document indicates that the appellant had a VA joints examination scheduled for July 13, 2010, and that he failed to report to this examination.

An April 2011 supplemental statement of the case (SSOC) indicated that, without providing good cause, the appellant failed to report for the scheduled examination, and that his claim would therefore be denied.

Although the record shows that the appellant failed to report for scheduled VA examinations, the Board observes that the appellant reported via contact with VA in July 2010 that he had not received notice of the scheduled examination(s).  See VA Form 21-0820 dated July 13, 2010.  The appellant reported that his mail had been going to his step-mother's home and requested rescheduling of the examination.  The appellant provided an address for mailing correspondence.

The Board finds that the appellant has presented good cause for his failure to report for the scheduled VA examination.  38 C.F.R. § 3.655.  Therefore, to ensure full compliance with VA's duty to assist obligations under 38 C.F.R. § 3.159, the appellant should be rescheduled for a VA examination.  A copy of the notice of the scheduled examination should be associated with the claims folder, and the appellant should be advised again of the consequences of a failure to report for the scheduled VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should notify the appellant that he will be scheduled for a VA examination and of the consequences for failure to report for the scheduled examination.

2.  The RO/AMC should schedule the appellant for a VA examination of the knees.  A copy of the notice of the scheduled examination should be associated with the claims file.  The examiner should identify all abnormal knee pathology and indicate whether the appellant has Osgood-Schlatter disease of either knee.  If the examiner finds Osgood-Schlatter disease of either knee, he/she should indicate whether it is related to service, including the notation for Osgood-Schlatter disease shown therein; and he/she should indicate whether it is likely, as likely as not, or not likely that Osgood-Schlatter disease is related to service.  A complete rationale for all opinions is required.  The claims folder should be available for review.

3.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


